      Case 2:17-cr-00476-MHT-SRW Document 79 Filed 05/19/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )           CRIMINAL ACTION NO.
       v.                                )             2:17cr476-MHT
                                         )                  (WO)
JEFFREY L. C. WOODS                      )

                                       ORDER

       Before the court is defendant Jeffrey L. C. Woods’s

“Motion      for    Illegal       Sentence      to    Be     Corrected”         (Doc.

78).         Woods     claims         that     the        five-year       term     of

supervised         release       imposed       for    his        conviction       for

conspiracy to commit bank fraud (Count 1) exceeds the

maximum term authorized by statute, which he says is

three years. This claim lacks merit.

       Under 18 U.S.C. § 3559(a)(2), an offense with a

maximum term of imprisonment of “twenty-five years or

more” is classified as a Class B felony. Bank fraud--

and    conspiracy      to     commit         bank    fraud--is        a    Class    B

felony      because    the       maximum      term    of     imprisonment         for

that     offense      is    30    years.            See     18    U.S.C.    § 1344

(persons       convicted         of    bank         fraud        “shall    be     ...
     Case 2:17-cr-00476-MHT-SRW Document 79 Filed 05/19/21 Page 2 of 2




imprisoned       not    more     than    30       years”),     § 1349     (“Any

person who attempts or conspires to commit any offense

under     this       chapter    shall        be   subject      to   the    same

penalties       as    those    prescribed         for    the   offense,        the

commission of which was the object of the attempt or

conspiracy.”).          Under     18     U.S.C.         § 3583(b)(1),          the

authorized term of supervised release for a Class B

felony     is    “not     more    than        five      years.”     Therefore,

Woods’s five-year term of supervised release for his

conviction for conspiracy to commit bank fraud (a Class

B felony) does not exceed the maximum term authorized

by statute.

                                       ***

     Consequently, it is ORDERED that defendant Jeffrey

L.   C.   Woods’s       “Motion    for        Illegal      Sentence       to   Be

Corrected” (Doc. 78) is denied.

     DONE, this the 19th day of May, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
